--------------------------------------------------------------------------------

Exhibit 10(dd)
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of September 26, 2013
(the “Effective Date”), is made and entered into by and between CRACKER BARREL
OLD COUNTRY STORE, INC. (the “Company”) and SANDRA B. COCHRAN (“Executive”).
 
W I T N E S S E T H:


WHEREAS, the Company and Executive are parties to an employment agreement dated
September 12, 2011 (the “Existing Employment Agreement”), pursuant to which
Executive currently serves as the Company’s President and Chief Executive
Officer; and
 
WHEREAS, Executive continues to be willing to commit herself to serve the
Company on the terms and conditions specified herein; and
 
WHEREAS, in order to effect the foregoing purposes and to terminate the Existing
Employment Agreement as of the Effective Date, the Company and Executive wish to
enter into this Agreement on the terms and conditions set forth below.
 
NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.                   EMPLOYMENT.
 
Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as its President and Chief Executive Officer.
 
2.                   DURATION OF AGREEMENT.
 
2.1            Term.  The term of this Agreement (the “Term”) shall begin on the
Effective Date and shall terminate upon the earlier of (a) September 26, 2018
(the “Expiration Date”) and (b) the termination of Executive’s employment
pursuant to Article 5 (Termination for Cause), Article 6 (Termination Upon
Death), Article 7 (Disability), Article 8 (Termination of Employment by
Executive), Article 9 (Termination Without Cause) or Article 10 (Change in
Control).

--------------------------------------------------------------------------------

2.2            Expiration of the Term.
 

 
(a)
If either the Company or Executive do not intend to continue Executive’s
employment with the Company in the capacity of Chief Executive Officer beyond
the Expiration Date, such party shall, at least 180 days prior to such date,
provide to the other party written notice of its or her intention not to
continue her employment in such capacity.

 

 
(b)
If the Company ceases to employ Executive in the capacity of Chief Executive
Officer at any time on or after the Expiration Date, for any reason other than
on account of Cause, then the Company shall pay Executive an amount equal to 1.5
times Base Salary (as defined in Section 4.1) in effect on the Expiration Date,
or, if greater, the Base Salary in effect immediately prior to the Executive’s
last day of employment, which amount shall be paid to Executive in equal
installments ratably over 18 months, as measured from Executive’s last day of
employment with the Company (whether or not such termination of employment
occurs contemporaneously with Executive’s ceasing to serve as the Company’s
Chief Executive Officer), and commence to be paid to Executive, unless delay is
required pursuant to clause (b) of Section 15.8, on the first regularly
scheduled Company payroll date for Peer Executives (as defined in Section 4.2)
that occurs after the 30th day from Executive’s last day of employment with the
Company, which payment will include amounts owed to Executive for the period
between Executive’s last day of employment with the Company and the payment
date, and the remaining installments shall be paid to Executive in accordance
with the Company’s regularly scheduled payroll cycles for Peer Executives over
the remainder of such 18-month period; provided, that to receive the payments
described in this clause (b) of Section 2.2 Executive has executed and delivered
the release attached hereto as an addendum and made a part hereof (the
“Release”) and any revocation period applicable to such Release shall have
expired as of the end of such 30-day period.  Any payments made under this
clause (b) of Section 2.2 shall reduce the payments to which the Executive may
be entitled to receive pursuant to the Company’s severance plan or policy then
in effect for Peer Executives.  In addition, if (i) (A) prior to the Expiration
Date, there occurs a “Change in Control” (as defined in Section 10.3) or (B)
following the Expiration Date, there occurs a “Change in Control” within the
meaning of the Change in Control and Severance Agreement, of even date herewith
and effective as of the Expiration Date (the “Post Employment Agreement
Severance Agreement”) and (ii) the Executive’s employment terminates within the
90-day period before or the two-year period following such a Change in Control,
then the Executive’s severance entitlements shall not be determined pursuant to
this Section 2.2(b), but instead shall be determined pursuant to Section 10 (in
the case of clause (i)(A) above) or pursuant to the Post Employment Agreement
Severance (in the case of clause (i)(B) above).



2

--------------------------------------------------------------------------------

3.                   POSITION AND DUTIES.
 
3.1            Position.  Subject to the remaining conditions of this Section
3.1, Executive shall serve as the Company’s President and Chief Executive
Officer.  Executive shall report to the Board of Directors of the Company (the
“Board”) and perform such duties and responsibilities as may be prescribed from
time-to-time by the Board, which shall be generally consistent with the
responsibilities of similarly situated executives of comparable companies in
similar lines of business.  During the Term, for director service periods to be
completed within the Term, the Company shall nominate Executive for election as
a member of the Board at each meeting of the Company’s shareholders at which the
election of Executive is subject to a vote by the Company’s shareholders and
recommend that the shareholders of the Company vote to elect Executive as a
member of the Board.  From time to time, Executive also may be designated to
such offices within the Company or its subsidiaries as may be necessary or
appropriate for the convenience of the businesses of the Company and its
subsidiaries.
 
3.2            Full-Time Efforts.  Executive shall perform and discharge
faithfully, diligently and to the best of her ability such duties and
responsibilities and shall devote her full-time efforts to the business and
affairs of the Company.  Executive agrees to promote the best interests of the
Company and to take no action that in any way damages the public image or
reputation of the Company, its subsidiaries or its affiliates.
 
3.3            No Interference With Duties.  Executive shall not (a) engage in
any activities, or render services to or become associated with any other
business that in the reasonable judgment of the Board violates any provision of
Article 13 of this Agreement, or (b) devote time to other activities which would
inhibit or otherwise interfere with the proper performance of her duties;
provided, however, that it shall not be a violation of this Agreement for
Executive to (1) devote reasonable periods of time to charitable and community
activities and industry or professional activities (including, without
limitation, serving on the board of directors of not-for-profit entities), or
(2) manage personal business interests and investments, so long as such
activities in (1) or (2) do not interfere with the performance of Executive’s
obligations under this Agreement.  Executive may, with the prior approval of the
Board (or applicable committee thereof), serve on the boards of directors (or
other governing body) of other for profit corporations or entities, consistent
with this Agreement and the Company’s policies.
 
3.4            Work Standard.  Executive hereby agrees that she shall at all
times comply with and abide by all terms and conditions set forth in this
Agreement and all applicable work policies, procedures and rules as may be
issued by the Company.  Executive also agrees that she shall comply with all
federal, state and local statutes, regulations and public ordinances governing
the performance of her duties hereunder.
 
4.                   COMPENSATION AND BENEFITS.
 
4.1            Base Salary.  Subject to the terms and conditions set forth in
this Agreement, during the Term, the Company shall pay Executive, and Executive
shall accept, an annual salary in the amount of $955,000.  Such amount shall be
paid in accordance with the Company’s normal payroll practices and may be
increased from time to time at the sole discretion of the Board (or applicable
committee thereof) (such amount, as may be so increased, the “Base Salary”).
3

--------------------------------------------------------------------------------

4.2            Incentive, Savings and Retirement Plans.  During the Term,
Executive shall be entitled to participate in all incentive (including, without
limitation, long term incentive plans), savings and retirement plans, practices,
policies and programs applicable generally to senior executive officers of the
Company (“Peer Executives”), on the same basis as such Peer Executives, except
as to benefits that are specifically applicable to Executive pursuant to this
Agreement.  Without limiting the foregoing, the following provisions shall apply
with respect to Executive:
 

 
(a)
Annual Incentive Award.  Executive shall be entitled to an annual bonus
opportunity, the amount of which shall be determined by the Compensation
Committee of the Board (the “Committee”).  The amount of and performance
criteria with respect to any such bonus in any year shall be determined not
later than the date or time prescribed by Treas. Reg. § 1.162-27(e) in
accordance with a formula to be agreed upon by the Company and Executive and
approved by the Committee that reflects the financial and other performance of
the Company and the Executive’s contributions thereto.  Throughout the Term, the
Executive’s annual target (subject to such performance and other criteria as may
be established by the Committee) bonus percentage shall be no less than 100% of
the Base Salary.

 

 
(b)
Long Term Incentive Award.  Each year, the Executive shall be considered by the
Committee for a long term incentive award (an “LTI Award”), and any such award
shall have a target grant date value equal to no less than 340% of the Base
Salary.  A grant of an LTI Award in any year shall be in the discretion of the
Committee, provided that the Committee shall be required to grant the Executive
an LTI Award if LTI Awards are being made for such year to other senior
executives of the Company generally.

 

 
(c)
Welfare Benefit Plans.  During the Term, Executive and Executive’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
Peer Executives.  Also, throughout the Term, in addition to participating in the
other insurance programs provided to Peer Executives, the Company, for the
benefit of Executive, shall pay the premiums to maintain in force during the
Term a policy of term life insurance covering the Executive, with such carrier
as is reasonably acceptable to the Company and Executive, in the face amount of
$2.5 million, with benefits payable to the beneficiary or beneficiaries
designated by Executive in writing.

 

 
(d)
Vacation.  Executive shall be entitled to an annual paid vacation commensurate
with the Company’s established vacation policy for Peer Executives.  The timing
of paid vacations shall be scheduled in a reasonable manner by Executive.

4

--------------------------------------------------------------------------------

 
(e)
Business Expenses.  The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive during the Term in the performance of
Executive’s services under this Agreement. Executive shall follow the Company’s
expense procedures that generally apply to Peer Executives in accordance with
the policies, practices and procedures of the Company to the extent applicable
generally to Peer Executives.

 

 
(f)
Perquisites.  Executive shall be entitled to receive such executive perquisites,
fringe and other benefits as are provided to the most senior executives and
their families under any of the Company’s plans and/or programs in effect from
time to time and such other benefits as are generally available to Peer
Executives.

 

 
(g)
Legal Fees.  The Company shall pay up to $30,000 in legal fees and out-of-pocket
expenses incurred by Executive in connection with the negotiation and
consummation of this Agreement.

 

 
(h)
Clawback of Incentive-Based Compensation. Notwithstanding any other provision to
the contrary, any “incentive-based compensation” within the meaning of Section
10D of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
will be subject to the Company’s clawback policy that is adopted in the manner
required by Section 10D(b)(2) of the Exchange Act, as determined by the
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.

 
5.                   TERMINATION FOR CAUSE.
 
5.1            This Agreement may be terminated immediately at any time by the
Company, and Executive shall be entitled to no further payments or benefits
hereunder (other than (x) the Accrued Obligations (as defined in Section 9.1(a),
but excluding the amounts provided for in Section 9.1(a)(ii), and (y) the timely
payment or provision of Other Benefits (as defined in Section 9.1(d))), under
the following conditions, any of which shall constitute “Cause” or “Termination
for Cause”:
 

 
(a)
(1) any act by Executive involving fraud, (2) any breach by Executive of
applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments and the like or (3) any willful or
grossly negligent act by Executive resulting in an investigation by the
Securities and Exchange Commission, which, in each of cases (1),  (2) and (3)
above, a majority of the Board determines in its sole and absolute discretion
materially adversely affects the Company or Executive’s ability to perform her
duties under this Agreement;

 

 
(b)
attendance at work in a state of intoxication or otherwise being found in
possession at her place of work of any prohibited drug or substance, possession
of which would amount to a criminal offense;

 

 
(c)
Executive’s personal dishonesty or willful misconduct in connection with her
duties to the Company;

5

--------------------------------------------------------------------------------

 
(d)
breach of fiduciary duties to the Company involving personal profit by
Executive;

 

 
(e)
conviction of Executive for, or Executive pleading guilty or no contest to, any
felony or crime involving moral turpitude;

 

 
(f)
material breach by Executive of any provision of this Agreement or of any
Company policy adopted by the Board, which breach Executive does not cure
within 15 days after the Company provides written notice of such breach to
Executive; or

 

 
(g)
the continued failure, following written notice (as noted below) and a 30 day
cure period, of Executive to perform substantially Executive’s duties with the
Company (other than any such failure resulting from incapacity due to
Disability, and specifically excluding any failure by Executive, after good
faith, reasonable and demonstrable efforts, to meet performance expectations for
any reason), after a written demand for substantial performance is delivered to
Executive by a majority of the Board that specifically identifies the manner in
which such Board believes that Executive has not substantially performed
Executive’s duties.

 
5.2            The termination of employment of Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board), finding that, in the good faith opinion of such Board,
Executive is guilty of the conduct described in any one or more of subparagraphs
(a) through (g) above, and specifying the particulars thereof in detail.
 
6.                    TERMINATION UPON DEATH.
 
This Agreement shall terminate immediately upon Executive’s death, and Executive
or her beneficiaries shall be entitled to no further payments or benefits
hereunder, other than the payment of Accrued Obligations (as defined in Section
9.1(a)) and the payment or provision of Other Benefits (as defined in Section
9.1(d)), including, without limitation, benefits under such plans, programs,
practices and policies relating to death benefits, if any, as are applicable to
Executive on the date of her death.  The rights of the Executive’s estate with
respect to any outstanding equity grants and any benefit plans shall be
determined in accordance with the specific terms, conditions and provisions of
the applicable award agreements and benefit plans.
 
7.                   DISABILITY.
 
7.1            If the Company determines in good faith that the Disability (as
defined in Section 7.2) of Executive has occurred during the Term, it may give
to Executive written notice of its intention to terminate Executive’s
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such written notice by
Executive (the “Disability Effective Date”), provided, that, within the 30-day
period after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  If Executive’s employment is terminated by
reason of her Disability, this Agreement shall terminate, and Executive shall be
entitled to no further payments or benefits hereunder, other than payment of
Accrued Obligations, the payment or provision of Other Benefits (as defined in
Section 9.1(d)), including, without limitation, benefits under such plans,
programs, practices and policies relating to disability benefits, if any, as are
applicable to Executive on the Disability Effective Date.  The rights of
Executive with respect to any outstanding equity grants and any benefit plans
shall be determined in accordance with the specific terms, conditions and
provisions of the applicable award agreements and benefit plans.
6

--------------------------------------------------------------------------------

7.2            For purposes of this Agreement, “Disability” shall mean: (a) a
long-term disability entitling Executive to receive benefits under the Company’s
long-term disability plan as then in effect; or (b) if no such plan is then in
effect or the plan does not apply to Executive, the inability of Executive, as
determined by the Board, to perform the essential functions of her regular
duties and responsibilities hereunder, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of at least six consecutive
months.  At the request of Executive or her personal representative, the Board’s
determination that the Disability of Executive has occurred shall be certified
by two physicians mutually agreed upon by Executive or her personal
representative and the Company.  Without such physician certification (if it is
requested by Executive or her personal representative), Executive’s termination
shall be deemed a termination by the Company without Cause and not a termination
by reason of Disability.
 
8.                    TERMINATION OF EMPLOYMENT BY EXECUTIVE.
 
8.1            Executive’s employment may be terminated at any time by Executive
for Good Reason or no reason, subject to Section 8.3 or Section 8.6, as
applicable.
 
8.2            For purposes of this Agreement, “Good Reason” shall not include
Executive’s death or Disability and shall mean any of the following:
 

 
(a)
other than her removal for Cause pursuant to Section 5 and subject to the
provisos below, without the prior written consent of Executive, the assignment
to Executive of any duties inconsistent in any material respect with Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as in effect on the Effective Date, or any
other action by the Company which results in a demonstrable diminution in such
position, authority, duties or responsibilities; provided, however, that an
isolated, insubstantial and inadvertent action not taken in bad faith, which is
remedied by the Company promptly after receipt of written notice thereof given
by Executive, shall not constitute “Good Reason”; and provided further, that the
Company may elect at any time to name another executive to the position of
President (reporting to Executive), and such action shall not be a violation of
this subparagraph 8.2(a) giving rise to “Good Reason”;

 

 
(b)
a reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time, unless such
reduction is a part of an across-the-board proportional decrease in base
salaries affecting all Peer Executives which reduction is approved by the
Committee; provided, however, that in any event, the Company shall not reduce
Executive’s Base Salary below 90% of the Base Salary as in effect on the
Effective Date;

7

--------------------------------------------------------------------------------

 
(c)
a reduction by the Company in Executive’s (1) annual target bonus percentage to
which Executive is entitled pursuant to Section 4.2(a) or (2) target percentage
under any long-term incentive plan established by the Company to which Executive
is entitled pursuant to Section 4.2(b), unless, in either case (1) or (2), such
reduction is a part of an across-the-board proportional decrease in annual
target bonuses percentages or target percentages under any long-term incentive
plan, as applicable, affecting all other Peer Executives, which reduction is
approved by the Committee; provided, however, that in any event, the Company
shall not reduce Executive’s annual target bonus below 90% of the Base Salary as
in effect on the Effective Date;

 

 
(d)
a reduction by the Company of benefits under (1) a “pension plan or arrangement”
or (2) a “compensation plan or arrangement”, in each case which Executive
participates as of the Effective Date, or the elimination of Executive’s
participation in any such plan or arrangement which reduction or elimination
results in a reduction, in the aggregate, of the benefits provided thereunder,
taking into account any replacement plan or arrangement or other additional
compensation provided to Executive in connection with or following such
reduction or elimination (except for immaterial reductions or across-the-board
plan changes or terminations similarly affecting other Peer Executives);
provided, that, subject to Section 15.8, in the event of any such changes or
terminations, the Company shall timely pay or provide to Executive any accrued
amounts or accrued benefits required to be paid or provided or which Executive
is eligible to receive under any such plan or arrangement in accordance with the
terms of such plan or arrangement;

 

 
(e)
the Company requiring Executive, without her consent, to be based at any office
or location more than 50 miles from the Company’s current headquarters in
Lebanon, Tennessee;

 

 
(f)
the material breach by the Company of any provision of this Agreement; or

 

 
(g)
the failure of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

8

--------------------------------------------------------------------------------

8.3            Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder, provided, that Executive raises to the attention of the Board any
circumstance she believes in good faith constitutes Good Reason within 90 days
after occurrence thereof or be foreclosed from raising such circumstance
thereafter.  The Company shall have an opportunity to cure any circumstance
alleged to constitute Good Reason (other than under Section 8.2(g)) within 30
days after the receipt of notice of such circumstance from Executive.
 
8.4            If Executive terminates her employment for Good Reason within six
months  following the Executive’s becoming aware of the initial existence of any
of the conditions set forth in Sections 8.2(a) through 8.2(g) (provided, that
the Company did not exercise its right to cure pursuant to Section 8.3), she
shall be entitled to the same benefits she would be entitled to under Article 9
as if terminated without Cause or Article 10 as if terminated after a Change in
Control (as defined in Section 10.3), but not both, as applicable, upon the
execution and effectiveness of the Release within the time periods set forth in
the applicable provisions.
 
8.5            If Executive terminates her employment without Good Reason, this
Agreement shall terminate, and Executive shall be entitled to no further
payments or benefits hereunder, other than payment of Accrued Obligations (as
defined in Section 9.1(a)(1) but excluding the amounts provided for in Section
9.1(a)(1)(ii)) and the timely payment or provision of Other Benefits (as defined
in Section 9.1(d)).
 
8.6            Except as required by Section 2.2(a) above (regarding a notice
requirement by Executive for non-continuation by the Executive following the
Expiration Date), Executive shall not terminate her employment without Good
Reason prior to the date which is 60 days following the date on which Executive
provides written notice of such termination to the Company; provided, however,
that the Company may waive such notice period in writing.
 
9.                    TERMINATION WITHOUT CAUSE.
 
9.1            If Executive’s employment is terminated by the Company without
Cause (it being understood by the parties that termination by death, Disability
or expiration of this Agreement shall not constitute termination without Cause)
prior to the Expiration Date, then Executive shall be entitled to the following
payments and benefits upon the execution and effectiveness of the Release within
the time periods set forth herein; provided, however, that Executive shall not
be entitled to payments under this Article 9  if she is entitled to payments
under Article 10 and provided further the amounts payable pursuant to clauses
(a)(i), (a)(iii), (a)(iv) and (a)(v) of Section 9.1 are not conditioned on the
execution of the Release:
 

 
(a)
The Company shall pay to Executive the sum of (i) Executive’s Base Salary then
in effect through the date of termination to the extent not theretofore paid,
(ii) a pro-rata portion of amounts payable under any then existing incentive or
bonus plan applicable to Executive (including, without limitation, any incentive
bonus referred to in Section 4.2(a)) for that portion of the fiscal year in
which the termination of employment occurs through the date of termination,
(iii) any accrued expenses and vacation pay to the extent not theretofore paid,
(iv) any compensation previously deferred by Executive (together with any
accrued interest or earnings thereon) to the extent not theretofore paid, and
(v) any amounts payable under any then existing incentive or bonus plan
applicable to Executive in respect of the fiscal year immediately preceding the
fiscal year in which the termination of employment occurs (the sum of the
amounts described in subsections (i), (ii), (iii), (iv) and (v) shall be
referred to in this Agreement as the “Accrued Obligations”); provided, that (x)
the amounts described in subsections 9.1(a)(i) and (iii) will be paid in a lump
sum on the Company’s first regularly scheduled payroll date for Peer Executives
that occurs following Executive’s last day of employment, (y) the amount
described in subsection 9.1(a)(ii) shall be paid as soon as practicable after
the end of the fiscal year to which such bonus relates and the amount that is
pro-rated for Executive’s length of service during the year shall be determined
by the actual performance of the Company during such year, and (z) the amounts
described in subsection 9.1(a)(iv) and (v) shall be paid at the times provided
in the applicable plans under which the deferral was made or the bonus is
payable;

9

--------------------------------------------------------------------------------

 
(b)
The Company shall pay to Executive, commencing, unless delay is required
pursuant to clause (b) of Section 15.8, on the first regularly scheduled Company
payroll date for Peer Executives that occurs after the 30th day from Executive’s
last day of employment with the Company, which payment will include amounts owed
to Executive for the period between Executive’s last day of employment with the
Company and the payment date, and the remaining installments shall be paid to
Executive in accordance with the Company’s regularly scheduled payroll cycles
and procedures for Peer Executives over the remainder of the 24-month period
(such 30-day period, the “Severance Delay Period”), provided, that Executive has
executed and delivered the Release and any revocation period applicable to such
Release shall have expired as of the end of the Severance Delay Period, the
aggregate of the following amounts:

 

 
(1)
in installments ratably over 24 months, as measured from Executive’s last day of
employment with the Company, in accordance with the Company’s normal payroll
cycle and procedures, the amount equal to 1.5 times the sum of Executive’s
annual Base Salary and target bonus (referred to in Section 4.2(a)), each as in
effect as of the date of termination (without giving effect to any reduction by
the Company in annual Base Salary or annual target bonus percentage which would
constitute Good Reason pursuant to Section 8.2(b) or 8.2(c)(1));

 

 
(2)
Executive’s participation in the life, medical and disability insurance programs
in effect on the date of termination of employment shall continue for 24 months
after the date of termination of employment; provided, however, that
notwithstanding the foregoing, the Company shall not be obligated to provide
such benefits if Executive becomes employed by another employer and is covered
or permitted to be covered by that employer’s benefit plans, without regard to
the extent of such coverage;

 

 
(c)
Unless the applicable award agreements contain more favorable vesting or
exercise provisions upon Executive’s termination of employment, outstanding
awards under the Company’s equity incentive plans shall vest and become
exercisable as follows:

10

--------------------------------------------------------------------------------

 
(1)
(i) all stock options held by Executive that are vested prior to or on the date
of Executive’s termination of employment shall be exercisable in accordance with
their terms and (ii) 50% of the shares subject to unvested stock options in each
grant held by Executive as of the date of Executive’s termination of employment
shall vest immediately and will be exercisable during such period as set forth
in the applicable award agreement or incentive plan;




 
(2)
in the event that, as of the date of Executive’s termination of employment,
Executive holds any shares of restricted stock (or restricted stock units or
similar awards) whose vesting is subject solely to Executive’s continued
employment with the Company, a percentage of such award shall immediately vest
that is equal to a fraction, the numerator of which is the number of days that
have elapsed between the date of grant and the date of Executive’s termination
of employment, and the denominator of which is the total number of days in the
original vesting term; and

 

 
(3)
in the event that, as of the date of Executive’s termination of employment,
Executive holds, or has been allocated by action of the Compensation Committee
and/or Board of Directors pursuant to performance based plans, any shares of
restricted stock (or restricted stock units or similar awards, including,
without limitation, performance shares and performance units) whose vesting is
subject to performance criteria and the performance period for such award has
not been completed, 100% of Completed Period Shares (as defined below) and 50%
of Remaining Period Shares (as defined below) shall vest as of the date on which
the Board (or applicable committee thereof) determines the actual performance of
the Company during the applicable performance period and the actual number of
shares (the “Actual Number of Shares”) of restricted stock (or restricted stock
units or similar awards, including, without limitation, performance shares and
performance units) that would have otherwise vested in the event Executive had
remained employed by the Company through the determination date.  For purposes
of this Agreement, the term “Completed Period Shares” shall mean the Actual
Number of Shares multiplied by the fraction, the numerator of which is the
number of days that have elapsed between the first day of the applicable
performance period and the date of the termination of Executive’s employment,
and the denominator of which is the total number of days in the applicable
performance period.  The term “Remaining Period Shares” shall mean the Actual
Number of Shares multiplied by the fraction, the numerator of which is the
number of days that are remaining in the applicable performance period following
the date of the termination of Executive’s employment, and the denominator of
which is the total number of days in the applicable performance period.

11

--------------------------------------------------------------------------------

 
(d)
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any other accrued amounts or accrued benefits required to
be paid or provided or which Executive is eligible to receive under any plan,
program, policy, practice, contract or agreement of the Company (such other
amounts and benefits shall be referred to in this Agreement as the “Other
Benefits”), which Other Benefits are not subject to the execution of the Release
and shall be paid to Executive at the times provided under the applicable plan,
program, policy, practice, contract or agreement of the Company.

 
10.                CHANGE IN CONTROL.


10.1        Except as otherwise provided herein, if, at any time prior to the
Expiration Date a Change in Control (as defined in Section 10.3) occurs and,
within 90 days prior to or two years following the date of the Change in
Control, (a) Executive is involuntarily terminated by the Company for reasons
other than Cause or (b) Executive voluntarily terminates her employment with the
Company for Good Reason as defined in Section 8.2 (in each case, whether prior
to or after the Expiration Date), Executive shall be entitled to receive the
benefits described in Section 10.2.


10.2        Subject to the execution and effectiveness of the Release within the
time periods set forth herein and further subject to the limitation imposed by
Section 10.4, upon a termination described in Section 10.1, Executive shall be
entitled to receive the following payments and benefits:



 
(a)
Unless delay is required pursuant to clause (b) of Section 15.8, the Company
shall pay to Executive in a single lump sum cash payment on the first regularly
scheduled Company payroll date for Peer Executives that occurs after the 30th
day from Executive’s last day of employment with the Company, provided, that
Executive has executed and delivered the Release and any revocation period
applicable to such Release shall have expired as of the end of the Severance
Delay Period, the aggregate of the following amounts:




 
(1)
the Accrued Obligations (as defined in Section 9.1(a)(1), except that solely for
purposes of this Section 10.2(a)(1), (x) Executive’s target bonus shall be
prorated based solely on the portion of the fiscal year in which the termination
of employment occurs through the date of termination (and not on the Company’s
actual performance for such period) and such prorated amount shall be paid
contemporaneously with the amounts payable pursuant to Section 10.2(a)(2) and
(y) the Accrued Obligations described in clauses (a)(i), (a)(iii) and (a)(iv) of
Section 9.1 shall not be conditioned on the execution of the Release and shall
be paid to Executive at the time periods described in clause (a) of Section 9.1;
and

12

--------------------------------------------------------------------------------

 
(2)
the amount equal to 3 times the sum of (x) Executive’s Base Salary and (y)
Executive’s target bonus (described in Section 4.2(a)), each as in effect as of
the date of Executive’s termination of employment without regard to any action
taken by the Company constituting Good Reason.




 
(b)
(i) All stock options held by Executive that are vested (including, without
limitation, those vested by reason of subparagraph 10.2(b)(ii) and any Change in
Control occurring prior to Executive’s termination of employment) on the
effective date of the termination shall be exercisable in accordance with their
terms and (ii) all unvested stock options held by Executive on the date of
Executive’s termination of employment shall become immediately vested and
exercisable.




 
(c)
In the event that, as of the date of Executive’s termination of employment,
Executive holds any shares of restricted stock (or restricted stock units or
similar awards) whose vesting is subject solely to Executive’s continued
employment with the Company, such award shall vest immediately.




 
(d)
In the event that, as of the date of Executive’s termination of employment,
Executive holds, or has been allocated by action of the Compensation Committee
and/or Board of Directors pursuant to performance based plans, any shares of
restricted stock (or restricted stock units or similar awards, including,
without limitation, performance shares and performance units) whose vesting is
subject to performance criteria and the performance period for such awards has
not been completed, the target number or value, as applicable, of such awards
shall vest immediately.




 
(e)
Executive’s participation in the life, medical and disability insurance programs
in effect on the date of termination of employment shall continue for 24 months
after the date of termination of employment; provided, however, that
notwithstanding the foregoing, the Company shall not be obligated to provide
such benefits if Executive becomes employed by another employer and is covered
or permitted to be covered by that employer’s benefit plans, without regard to
the extent of such coverage; and




 
(f)
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Executive any Other Benefits (as defined in Section 9.1(d)), which
Other Benefits are not subject to the execution of the Release and shall be paid
to Executive at the times provided under the applicable plan, program, policy,
practice, contract or agreement of the Company.



10.3            For purposes of this Agreement, a “Change in Control” of the
Company shall mean any of the following:



 
(a)
any “person” (as defined in Section 13(h)(8)(E) of the Exchange Act), other than
the Company or any of its subsidiaries or any employee benefit plan of the
Company or any of its subsidiaries, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company (or any successor to all or substantially all of the Company’s
assets) representing more than 30% of the combined voting power of the Company’s
(or such successor’s) then outstanding voting securities that may be cast for
the election of directors of the Company (other than as a result of an issuance
of securities initiated by the Company (or such successor) in the ordinary
course of business);

13

--------------------------------------------------------------------------------

 
(b)
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination or contested election, or any combination
of the foregoing transactions, less than a majority of the combined voting power
of the then outstanding securities of the Company or any successor company or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction are held in
the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;




 
(c)
all or substantially all of the assets of the Company are sold, exchanged or
otherwise transferred;




 
(d)
the Company’s shareholders approve a plan of liquidation or dissolution of the
Company; or




 
(e)
during the Term, Continuing Directors cease for any reason to constitute at
least a majority of the Board.  For this purpose, a “Continuing Director” is any
person who at the beginning of the Term was a member of the Board, or any person
first elected to the Board during the Term whose election, or the nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the Continuing Directors then in office, but excluding any person
(1) initially appointed or elected to office as result of either an actual or
threatened election and/or proxy contest by or on behalf of any “person” or
“group” (within the meaning of Section 13(d) of the Exchange Act) other than the
Board, or (2) designated by any “person” or “group” (within the meaning of
Section 13(d) of the Exchange Act) ) who has entered into an agreement with the
Company to effect a transaction described in Section 10.3(a) through (d).



Notwithstanding the foregoing, if the Change in Control does not constitute a
change in control event within the meaning of Treasury Regulation
§1.409A-3(i)(5), the portion of the severance payments described in Section 10.2
that constitute deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) shall be paid to the Executive in
installments over the same period as described in Article 9.


10.4        Section 280G Limitation.



 
(a)
Notwithstanding any other provision to the contrary, if any payments or benefits
Executive would receive from the Company pursuant to this Agreement or otherwise
(collectively, the “Payments”) would, either separately or in the aggregate, (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then the Payments will be equal to the
Reduced Amount (defined below). The “Reduced Amount” will be either (1) the
entire amount of the Payments, or (2) an amount equal to the largest portion of
the Payments that would result in no portion of any of the Payments (after
reduction) being subject to the Excise Tax, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payments.  If a reduction in
the Payments is to be made so that the amount of the Payments equals the Reduced
Amount, the Payments will be paid only to the extent permitted under the Reduced
Amount alternative; provided, that in the event the Reduced Amount is paid, the
cash payments set forth in Section 10.2(a) shall be reduced as required by the
operation of this Section 10.4.

14

--------------------------------------------------------------------------------

 
(b)
The Company shall engage the accounting firm engaged by the Company for general
audit purposes at least 20 business days prior to the effective date of the
Change in Control to perform any calculation necessary to determine the amount,
if any, payable to Executive pursuant to Article 10, as limited by this Section
10.4.  If the accounting firm so engaged by the Company is also serving as
accountant or auditor for the individual, entity or group that will control the
Company following the Change in Control, the Company may appoint a nationally
recognized accounting firm other than the accounting firm engaged by the Company
for general audit purposes to make the determinations required hereunder.  The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.




 
(c)
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within 20 days after the date on which such accounting
firm has been engaged to make such determinations or within such other time
period as agreed to by the Company and Executive.  Any good faith determinations
of the accounting firm made hereunder shall be final, binding and conclusive
upon the Company and Executive.




 
(d)
Notwithstanding the foregoing, in determining the reduction, if any, that shall
occur as a result of this Section 10.4, the amounts payable or benefits to be
provided to Executive shall be reduced such that the economic loss to Executive
as a result of the Excise Tax elimination is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.

15

--------------------------------------------------------------------------------

11.            COSTS OF ENFORCEMENT.
 
If either party brings suit to compel performance of, to interpret, or to
recover damages for the breach of this Agreement, upon the exhaustion of any
appeal right of the parties, the prevailing party shall be entitled to
reasonable attorneys’ fees in addition to costs and necessary disbursements
otherwise recoverable.


12.            PUBLICITY; NO DISPARAGING STATEMENT.
 
Except to the extent required by applicable law, Executive and the Company
covenant and agree that they shall not engage in any communications which shall
disparage one another or interfere with their existing or prospective business
relationships.


13.            BUSINESS PROTECTION PROVISIONS.


13.1        Preamble.  As a material inducement to the Company to enter into
this Agreement, and its recognition of the valuable experience, knowledge and
proprietary information Executive gained from her employment with the Company,
Executive warrants and agrees that she will abide by and adhere to the following
business protection provisions in this Article 13.


13.2        Definitions.  For purposes of this Article 13, the following terms
shall have the following meanings:



 
(a)
“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
Executive and any person or Entity engaged, wholly or in material part, or that
is an investor or prospective investor in an Entity that is engaged, wholly or
in material part, in the restaurant business that is the same or similar to that
in which the Company or any of its subsidiaries or affiliates (without regard to
the retail component of the business) (collectively, the “CBRL Entities”) is
engaged on the date of the termination of Executive’s employment.




 
(b)
“Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to any of the CBRL Entities, other than
“Trade Secrets” (as defined below), which is of tangible or intangible value to
any of the CBRL Entities and the details of which are not generally known to the
competitors of the CBRL Entities.  Confidential Information shall also include:
any items that any of the CBRL Entities have marked “CONFIDENTIAL” or some
similar designation or are otherwise identified as being confidential.




 
(c)
“Entity” or “Entities” shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.

16

--------------------------------------------------------------------------------

 
(d)
“Restricted Period” shall mean, with respect to Section 13.3, four years
following the termination of Executive’s employment (which shall include,
without limitation, the circumstances set forth in Section 2.2(b)).  "Restricted
Period", with respect to Sections 13.4 and 13.5, shall mean the following: 1)
two years following the termination of Executive’s employment, in the event that
this Agreement is terminated for any reason (including, without limitation, the
circumstances set forth in Sections 5, 8, 9 and 10) by either party prior to the
Expiration Date; or 2) eighteen months following the Expiration Date, in the
event that this Agreement has not been terminated for any reason by either party
prior to the Expiration Date.  Notwithstanding the foregoing, the Restricted
Period shall be extended for a period of time equal to any period(s) of time
that Executive is determined by a final non-appealable judgment from a court of
competent jurisdiction to have engaged in any conduct that violates any
provision of this Article 13 (the purpose of this provision is to secure for the
benefit of the Company the entire Restricted Period being bargained for by the
Company for the restrictions upon the Executive’s activities).




 
(e)
“Territory” shall mean each of the United States of America and any foreign
country in which the Company operates its business at the time of the
termination of Executive’s employment.




 
(f)
“Trade Secrets” shall mean information or data of or about any of the CBRL
Entities, including, but not limited to, technical or non-technical data,
recipes, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential suppliers that:  (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (2) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (3) any other information
which is defined as a “trade secret” under applicable law.




 
(g)
“Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to any of the CBRL Entities that were
conceived, discovered, created, written, revised or developed by Executive
during the term of her employment with the Company.



13.3            Nondisclosure; Ownership of Proprietary Property.
 

 
(a)
In recognition of the need of the CBRL Entities to protect their legitimate
business interests, Confidential Information and Trade Secrets, Executive hereby
covenants and agrees that Executive shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by the CBRL
Entities and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any such item or information to any third party or Entity for any
purpose other than in accordance with this Agreement or as required by
applicable law, court order or other legal process: (1)  with regard to each
item constituting a Trade Secret, at all times such information remains a “trade
secret” under applicable law, and (2) with regard to any Confidential
Information, for the Restricted Period.

17

--------------------------------------------------------------------------------

 
(b)
Executive shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information, and she shall immediately notify
the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Executive becomes aware.  Executive shall
assist the CBRL Entities, to the extent necessary, in the protection of or
procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.




 
(c)
All Work Product shall be owned exclusively by the CBRL Entities.  To the
greatest extent possible, any Work Product shall be deemed to be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended),
and Executive hereby unconditionally and irrevocably transfers and assigns to
the applicable CBRL Entity all right, title and interest Executive currently has
or may have by operation of law or otherwise in or to any Work Product,
including, without limitation, all patents, copyrights, trademarks (and the
goodwill associated therewith), trade secrets, service marks (and the goodwill
associated therewith) and other intellectual property rights.  Executive agrees
to execute and deliver to the applicable CBRL Entity any transfers, assignments,
documents or other instruments which the Company may deem necessary or
appropriate, from time to time, to protect the rights granted herein or to vest
complete title and ownership of any and all Work Product, and all associated
intellectual property and other rights therein, exclusively in the applicable
CBRL Entity.



13.4        Non-Interference With Employees.


Executive recognizes and acknowledges that, as a result of her employment by
Company, she will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of the CBRL Entities.  Therefore, Executive agrees that, during the
Restricted Period, Executive shall not encourage, solicit or otherwise attempt
to persuade any person in the employment of any of the CBRL Entities to end his
or her employment with a CBRL Entity or to violate any confidentiality,
non-competition or employment agreement that such person may have with a CBRL
Entity or any policy of any CBRL Entity.  Furthermore, neither Executive nor any
person acting in concert with Executive nor any of Executive’s affiliates shall,
during the Restricted Period, employ any person who has been an executive or
management employee of any CBRL Entity unless that person has ceased to be an
employee of any of the CBRL Entities for at least six months.


18

--------------------------------------------------------------------------------

13.5        Non-competition.


Executive covenants and agrees to not obtain or engage in a Competitive Position
within the Territory during the Term and during the Restricted Period.
 Executive and the Company recognize and acknowledge that the scope, area and
time limitations contained in this Agreement are reasonable and are properly
required for the protection of the business interests of the Company due to
Executive’s status and reputation in the industry and the knowledge to be
acquired by Executive through her association with the Company’s business and
the public’s close identification of Executive with the Company and the Company
with Executive.  Further, Executive acknowledges that her skills are such that
she could easily find alternative, commensurate employment or consulting work in
her field that would not violate any of the provisions of this Agreement.
 Executive acknowledges and understands that, as consideration for her execution
of this Agreement and her agreement with the terms of this covenant not to
compete, Executive will receive employment with and other benefits from the
Company in accordance with this Agreement.


13.6        Remedies.


Executive understands and acknowledges that her violation of any provision of
this Article 13 will cause irreparable harm to the Company and the Company will
be entitled to an injunction by any court of competent jurisdiction enjoining
and restraining Executive from any employment, service, or other act prohibited
by this Agreement.  The parties agree that nothing in this Agreement shall be
construed as prohibiting the Company from pursuing any remedies available to it
for any breach or threatened breach of any provision of this Article 13,
including, without limitation, the recovery of damages from Executive or any
person or entity acting in concert with Executive.  The Company shall receive
injunctive relief without the necessity of posting bond or other security, such
bond or other security being hereby waived by Executive.  If any part of any
provision of this Article 13 is found to be unreasonable, then it may be amended
by appropriate order of a court of competent jurisdiction to the extent deemed
reasonable.  Furthermore and in recognition that certain severance payments are
being agreed to in reliance upon Executive’s compliance with this Article 13
after termination of her employment, in the event Executive breaches any of such
business protection provisions or other provisions of this Agreement, any unpaid
amounts (e.g., those provided under Article 8 or Article 9 shall be forfeited,
and the Company shall not be obligated to make any further payments or provide
any further benefits to Executive following any such breach.  Additionally, if
Executive breaches any of such business protection provisions or other
provisions of this Agreement or such provisions are declared unenforceable by a
court of competent jurisdiction, any lump sum payment made pursuant to Section
9.1(a)(1) or Section 10.2(a)(1) and (2), as applicable, and the value of all
stock options and restricted stock (or restricted stock units or similar awards,
including, without limitation, performance shares and performance units) that
vested in accordance with Section 9.1(b) or Section 10.2(b) through (d), as
applicable, shall be refunded by Executive to the Company on a pro-rata basis
based upon the number of months during the Restricted Period during which she
violated the provisions of this Article 13 or, in the event any such provisions
are declared unenforceable, the number of months during the Restricted Period
that the Company did not receive their benefit as a result of the actions of
Executive.  Executive agrees and acknowledges that the opportunity to receive
the severance benefits described in Section 2.2, Article 8, Article 9 and/or
Article 10, conditioned upon her ongoing fulfillment of her obligations in this
Agreement, constitute sufficient consideration for her release of claims against
the Company contained within the Release, regardless of whether Executive’s
entitlement to the severance payments set forth in any of the foregoing Articles
or other benefits is forfeited in accordance with this Section 13.6
19

--------------------------------------------------------------------------------

14.                RETURN OF MATERIALS.
 
Upon the termination of Executive’s employment, or at any time thereafter upon
the written request of the Company, Executive shall return to the Company all
written, electronic or descriptive materials of any kind belonging or relating
to the Company or its affiliates, including, without limitation, any originals,
copies and abstracts containing any Work Product, intellectual property,
Confidential Information and Trade Secrets in Executive’s possession or control.


15.               GENERAL PROVISIONS.


15.1        Amendment.  This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by a writing signed by both of the parties
hereto.


15.2        Binding Agreement.  This Agreement shall inure to the benefit of and
be binding upon Executive, her heirs and personal representatives, and the
Company and its successors and assigns.


15.3        Waiver Of Breach; Specific Performance.  The waiver of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach.  The provisions of this Agreement may be waived only by a
writing signed by the party waiving compliance.  Each of the parties to this
Agreement will be entitled to enforce its or her rights under this Agreement,
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in its or her favor.
 The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its or her sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.


15.4        Indemnification and Insurance.  The Company shall indemnify and hold
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by Executive, in connection with the defense of, or as
a result of any action or proceeding (or any appeal from any action or
proceeding) in which Executive is made or is threatened to be made a party by
reason of the fact that she is or was an officer of the Company or any of its
affiliates.  In addition, the Company agrees that Executive is and shall
continue to be covered and insured up to the maximum limits provided by all
insurance which the Company maintains from time to time to indemnify its
directors and officers (and to indemnify the Company for any obligations which
it incurs as a result of its undertaking to indemnify its officers and
directors) and that the Company will exert its commercially reasonable efforts
to maintain such insurance, in not less than its present limits, in effect
throughout the term of the Executive’s employment.
20

--------------------------------------------------------------------------------

15.5        No Effect On Other Arrangements.  It is expressly understood and
agreed that the payments made in accordance with this Agreement are in addition
to any other benefits or compensation to which Executive may be entitled or for
which she may be eligible, whether funded or unfunded, by reason of her
employment with the Company.  Notwithstanding the foregoing, the provisions in
Articles 5 through 10 regarding benefits that Executive will receive upon her
employment being terminated supersede and are expressly in lieu of any other
severance program or policy that may be offered by the Company, except with
regard to any rights Executive may have pursuant to Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.


15.6        Continuation of Compensation.  If Executive becomes entitled to
payments under Sections 2.2, 8.4 or 8.5 or Articles 9 and 10 but dies before
receipt thereof, the Company agrees to pay to her spouse or estate, as the case
may be, pursuant to such designation as Executive shall deliver to the Company
in a form reasonably satisfactory to the Company, any amounts to which
Executive, at the time of her death, was so entitled.


15.7        Tax Withholding.  The Company shall be entitled to deduct and
withhold from, or in respect of, each payment made to Executive under this
Agreement such amount as it is required to deduct  and withhold with respect to
the making of such payment under the Code or any provision of applicable law
relating to taxes.  To the extent that amounts are so withheld or paid over to
or deposited with the relevant governmental authority by the Company, such
amounts shall be treated for all purposes of this Agreement as having been paid
to Executive.


15.8         Section 409A.



 
(a)
Notwithstanding the other provisions hereof, this Agreement is intended to
comply with the requirements of Section 409A of the Code, to the extent
applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code.  Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted to comply with
Section 409A and, if necessary, any such provision shall be deemed amended to
comply with Section 409A and regulations thereunder.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed.  Except to the extent permitted under Section 409A, in no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.  Each payment made under this Agreement shall be treated
as a separate payment and the right to a series of installment payments under
this Agreement is to be treated as a right to a series of separate payments.

21

--------------------------------------------------------------------------------

 
(b)
Notwithstanding any provision to the contrary in this Agreement, if on the date
of the Executive’s termination of employment, the Executive is a “specified
employee” (as such term is defined in section 409A(a)(2)(B)(i) of the Code and
its corresponding regulations) as determined by the Board (or its delegate) in
accordance with its “specified employee” determination policy, then all
severance benefits payable to the Executive under this Agreement that constitute
deferred compensation subject to the requirements of Section 409A of the Code
that are payable to Executive within the six (6) month period following
Executive’s separation from service shall be postponed for a period of six (6)
months following Executive’s “separation from service” with the Company (or any
successor thereto).  Any payments delayed pursuant to this Section 15.8(b) will
be made in a lump sum on the Company’s first regularly scheduled payroll date
for Peer Executives that follows such six (6) month period or, if earlier, the
date of the Executive’s death, and any remaining payments required to be made
under this Agreement will be paid upon the schedule otherwise applicable to such
payments under this Agreement.




 
(c)
Notwithstanding any other provision to the contrary, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of “deferred compensation” (as such term is
defined in Section 409A of the Code and the Treasury Regulations promulgated
thereunder) upon or following a termination of employment unless such
termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”




 
(d)
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.




 
(e)
To the extent that any reimbursement, fringe benefit or other similar plan or
arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (1) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid); (2) subject to any shorter time periods provided herein or the applicable
plans or arrangements, any reimbursement or payment of an expense under such
plan or arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (3) any such
reimbursement or payment may not be subject to liquidation or exchange for
another benefit, all in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations.




 
(f)
By accepting this Agreement, Executive hereby agrees and acknowledges that the
Company does not make any representations with respect to the application of
Section 409A of the Code to any tax, economic or legal consequences of any
payments payable to Executive hereunder. Additionally, by the acceptance of this
Agreement, Executive acknowledges that Executive has obtained independent tax
advice regarding the application of Section 409A of the Code to the payments due
to Executive hereunder.

22

--------------------------------------------------------------------------------

15.9        Notices.


All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:
 
If to Company to:
Cracker Barrel Old Country Store, Inc.
 
Attn:  General Counsel
 
P.O. Box 787
 
305 Hartmann Drive
 
Lebanon, TN  37088-0787
 
Facsimile:  (615) 443-9818
 
 
If to Executive to:     
 Executive’s most recent address on file with the Company

 
All notices sent under this Agreement shall be deemed given 24 hours after
having been sent by facsimile or courier, 72 hours after having been sent by
certified or registered mail and when delivered if delivered personally.  Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section 15.9.


15.10     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to any
conflict of law principles that would require the application of any other laws)
and it shall be enforced or challenged only in the federal or state courts
located in Tennessee, except to the extent necessary to obtain the enforcement
of a judgment granted by such a Tennessee court in another state.


15.11     Entire Agreement; Expiration of the Term.  This Agreement contains the
full and complete understanding of the parties hereto with respect to the
subject matter contained herein and this Agreement supersedes and replaces any
prior agreement, either oral or written, which Executive may have with the
Company that relates generally to the same subject matter including, without
limitation, as of the Effective Date the Existing Employment Agreement and the
March 11, 2009 Employee Retention Agreement, as amended, but excluding the Post
Employment Agreement Severance Agreement.  Notwithstanding the expiration of the
Term, the provisions of Section 2.2(b), Article 10 (Change in Control), Article
11 (Cost of Enforcement), Article 12 (Publicity; No Disparaging Statements),
Article 13 (Business Protection Provisions), Article 14 (Return of Materials)
and Article 15 (General Provisions) shall survive the expiration of the Term.
23

--------------------------------------------------------------------------------

15.12     Assignment.  This Agreement may not be assigned by Executive without
the prior written consent of the Company, and any attempted assignment not in
accordance herewith shall be null and void and of no force or effect.  Executive
may not pledge, encumber or assign any payments or benefits due hereunder, by
operation of law or otherwise.  The Company may assign its rights, together with
its obligations, under this Agreement to any third party in connection with any
sale, transfer or other disposition of all or substantially all of its business,
provided, that no such assignment will relieve the Company from its obligations
hereunder.


15.13     Severability.  If any one or more of the terms, provisions, covenants
or restrictions set forth this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, then the remainder
of the terms, provisions, covenants and restrictions set forth this Agreement
shall remain in full force and effect, and to that end the provisions hereof
shall be deemed severable.


15.14     Paragraph Headings.  The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.


15.15     Interpretation.  Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
this Agreement shall not apply the assumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that an instrument is to be construed more strictly against the party which
itself or through its agents prepared the agreement, it being agreed that all
parties and/or their agents have participated in the preparation hereof.


15.16     Mediation.  Except as provided in subsection (c) of this Section
15.16, the following provisions shall apply to disputes between the Company and
Executive: (1) arising out of or related to this Agreement (including, without
limitation, any claim that any part of this Agreement is invalid, illegal or
otherwise void or voidable), or (2) the employment relationship that exists
between the Company and Executive:



 
(a)
The parties shall first use their best efforts to discuss and negotiate a
resolution of the dispute.




 
(b)
If efforts to negotiate a resolution do not succeed within five business days
after a written request for negotiation has been made, a party may submit the
dispute to mediation by sending a letter to the other party requesting
mediation.  The dispute shall be mediated by a mediator agreeable to the parties
or, if the parties cannot agree to a mediator, by a mediator selected by the
American Arbitration Association.  If the parties cannot agree to a mediator
within five business days, either party may submit the dispute to the American
Arbitration Association for the appointment of a mediator.  Mediation shall
commence within ten business days after the mediator has been named.




 
(c)
The provisions of this Section 15.16 shall not apply to any dispute relating to
the ability of the Company to terminate Executive’s employment pursuant to
Article 5 (Termination for Cause) or Article 9 (Termination Without Cause) of
this Agreement nor shall they apply to any action by the Company seeking to
enforce its rights arising out of or related to the provisions of Article 13 of
this Agreement.

24

--------------------------------------------------------------------------------

15.17     Voluntary Agreement.  Executive and the Company hereby represent and
agree that each has reviewed all aspects of this Agreement, has carefully read
and fully understands all provisions of this Agreement, and is voluntarily
entering into this Agreement.  Each party represents and agrees that such party
has had the opportunity to review any and all aspects of this Agreement with
legal, tax or other adviser(s) of such party’s choice before executing this
Agreement.
 
[Signature Page Follows]
25

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of the Effective Date
set forth above.


 
CRACKER BARREL OLD COUNTRY STORE, INC.
 
 
 
 
 
 
By:
/s/Michael J. Zylstra                             ­­
 
 
 
Name: Michael J. Zylstra
 
 
 
Title: Vice President, General Counsel and Corporate Secretary

 
 
“EXECUTIVE”
 
 
 
 
 
/s/ Sandra B. Cochran
 
 
Sandra B. Cochran
 

 
26

--------------------------------------------------------------------------------

Addendum to Employment
Agreement with Sandra B. Cochran
 
RELEASE


THIS RELEASE (this “Release”) is made and entered into by and between SANDRA B.
COCHRAN (“Employee”) and CRACKER BARREL OLD COUNTRY STORE, INC. and its
successors or assigns (the “Company”).


WHEREAS, Employee and the Company have agreed that Employee’s employment with
Company shall terminate on ___________________;


WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, dated September _____, 2013 (the “Agreement”), and this
Release is incorporated therein by reference;


WHEREAS, Employee and the Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
her termination of employment, with appropriate releases, in accordance with the
Agreement;


WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service she has or will provide for the Company;


NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:


1.              Claims Released Under This Agreement.  In exchange for the
opportunity to receive the severance benefits described in Section 2.2
(Expiration of the Term), Article 8 (Termination of Employment by Executive),
Article 9 (Termination Without Cause) or Article 10 (Change in Control) of the
Agreement and except as provided in Paragraph 2 below, subject to her
fulfillment of her ongoing obligations under the Agreement, Employee hereby
voluntarily and irrevocably waives, releases, dismisses with prejudice, and
withdraws all claims, complaints, suits or demands of any kind whatsoever
(whether known or unknown) which Employee ever had, may have, or now has against
the Company and other current or former subsidiaries or affiliates of the
Company and their past, present and future officers, directors, employees,
agents, insurers and attorneys, arising out of or relating to (directly or
indirectly) Employee’s employment or the termination of her employment with the
Company, including, but not limited to:


(a)            claims for violations of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Fair Labor Standards Act, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Older Workers’
Benefit Protection Act of 1990, the Americans With Disabilities Act, the Equal
Pay Act of 1963, the Family and Medical Leave Act, 42 U.S.C. § 1981, the Worker
Adjustment and Retraining Notification Act, the National Labor Relations Act,
the Labor Management Relations Act, Executive Order 11246, Executive Order
11141, the Rehabilitation Act of 1973, or the Employee Retirement Income
Security Act, the Tennessee Human Rights Act, the Tennessee Employment of the
Handicapped Act, the Genetic Information Nondiscrimination Act, or any other law
relating to discrimination or retaliation in employment (in each case, as
amended);

--------------------------------------------------------------------------------

(b)            claims for violations of any other federal or state statute or
regulation or local ordinance;


(c)            claims for lost or unpaid wages, compensation or benefits,
defamation, intentional or negligent infliction of emotional distress, assault,
battery, wrongful or constructive discharge, negligent hiring, retention or
supervision, misrepresentation, conversion, tortious interference, breach of
contract or breach of fiduciary duty;


(d)            claims to benefits under any bonus, severance, workforce
reduction, early retirement, outplacement or any other similar type plan
sponsored by the Company; or


(e)            any other claims under state law arising in tort or contract.


2.              Claims Not Released Under This Agreement.  In signing this
Release, Employee is not releasing any claims that (a) enforce her rights under
the Agreement, (b) arise out of events occurring after the date Employee
executes this Release, (c) arise under any written non-employment related
contractual obligations between the Company or its affiliates and Employee which
have not terminated as of the execution date of this Release by their express
terms, (d) arise under a policy or policies of insurance (including director and
officer liability insurance) maintained by the Company or its affiliates on
behalf of Employee, (e) relate to any indemnification obligations to Employee
under the Company’s bylaws, certificate of incorporation, Tennessee law or
otherwise, or (f) if Employee’s date of termination of employment occurs prior
to a Change in Control, claims for additional severance entitlements under
Article 10 of the Agreement if a Change in Control occurs within 90 days
following such date.  However, Employee understands and acknowledges that
nothing herein is intended to or shall be construed to require the Company to
institute or continue in effect any particular plan or benefit sponsored by the
Company, and the Company hereby reserves the right to amend or terminate any of
its benefit programs at any time in accordance with the procedures set forth in
such plans.  Nothing in this Release shall prohibit Employee from engaging in
protected activities under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of law.


3.              No Assignment of Claim.  Employee hereby represents that she has
not assigned or transferred, or purported to assign or transfer, any claims or
any portion thereof or interest therein to any party prior to the date of this
Release.


4.              No Admission Of Liability.  This Release shall not in any way be
construed as an admission by the Company or Employee of any improper actions or
liability whatsoever as to one another, and each specifically disclaims any
liability to or improper actions against the other or any other person, on the
part of itself or herself, its or her representatives, employees or agents.
2

--------------------------------------------------------------------------------

5.              Voluntary Execution.  Employee hereby warrants, represents and
agrees that (a) she has been encouraged in writing to seek advice from anyone of
her choosing regarding this Release, including her attorney and accountant or
tax advisor prior to her signing it; (b) this Release represents written notice
to do so; (c) she has been given the opportunity and sufficient time to seek
such advice; and (d) she fully understands the meaning and contents of this
Release.  She further represents and warrants that she was not coerced,
threatened or otherwise forced to sign this Release, and that her signature
appearing hereinafter is voluntary and genuine.
 
EMPLOYEE UNDERSTANDS THAT SHE MAY TAKE UP TO 21 DAYS TO CONSIDER WHETHER OR NOT
SHE DESIRES TO ENTER INTO THIS RELEASE.


6.              Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT SHE MAY
REVOKE THIS RELEASE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION
WITHIN SEVEN DAYS OF HER EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT
EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN-DAY PERIOD.  SHE UNDERSTANDS THAT
UPON THE EXPIRATION OF SUCH SEVEN-DAY PERIOD THIS RELEASE WILL BE BINDING UPON
HER AND HER HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND
ASSIGNS AND WILL BE IRREVOCABLE.


Acknowledged and Agreed To:
“COMPANY”
 
CRACKER BARREL OLD COUNTRY STORE, INC.

By:
 
 
 
Name:
 
 
Title:
 
 
Date:
 



I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.


“EMPLOYEE”



 
Sandra B. Cochran

 
Date:
 



3

--------------------------------------------------------------------------------

September 26, 2013


Re:  Change in Control and Severance Agreement


Dear Sandra B. Cochran:


The Board of Directors (the “Board”) of Cracker Barrel Old Country Store, Inc.
recognizes the contribution that you have made to Cracker Barrel Old Country
Store, Inc. or one of its direct or indirect subsidiaries (collectively, the
“Company”) and wishes to ensure your continuing commitment to the Company and
its business operations.  Accordingly, in exchange for your continuing
commitment to the Company, and your energetic focus on continually improving
operations, the Company promises you the following benefits if your employment
with the Company is terminated in certain circumstances:


1.                  DEFINITIONS.  As used in this Agreement, the following terms
have the following meanings which are equally applicable to both the singular
and plural forms of the terms defined:


1.1            “Accrued Obligations” means, as of the Termination Date, the sum
of (A) your then-current base salary (disregarding any reduction constituting
Good Reason) through the Termination Date to the extent not theretofore paid by
the Company, (B) your accrued benefits under any employee benefit plan, policy
or arrangement maintained by the Company, and (C) any expense reimbursements
accrued by you as of the Termination Date to the extent not theretofore paid by
the Company.


1.2            “Cause” means any one of the following:



(a) personal dishonesty or willful misconduct in connectionwith any material
aspect of your duties to the Company;

(b) breach of fiduciary duty;

(c) your conviction for, or your pleading guilty or no contestto, any felony or
crime involving moral turpitude; or

(d) your willful or intentional misconduct that causes (or isreasonably believed
by the Company to have caused)material and demonstrable injury, monetarily or
otherwise,to the Company;




--------------------------------------------------------------------------------

1.3            “Change in Control” means the occurrence of any of the following
events:


(a)            An acquisition of any shares of stock of the Company by any
“Person” (as the term “person” is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)), other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan
(or related trust) of the Company or any of its subsidiaries, immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 30% or more of the then outstanding voting
securities or the combined voting power of the Company’s then outstanding voting
securities.


(b)            The individuals who, as of the Effective Date, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute a majority of
the Board; provided, however, that if the election, or the nomination for
election by the Company’s shareholders, of any new director was approved by a
vote of at least 2/3 of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;


(c)            Consummation of reorganization, merger, cash tender or exchange
offer, or other business combination to which the Company is a party or a sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, following such Business Combination:  (1) all
or substantially all of the individuals and entities who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination are the beneficial owners, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the outstanding voting
securities of the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such Business Combination; (2) no
person (excluding any Successor Entity or any employee benefit plan or related
trust of the Company, such Successor Entity, or any of their affiliates) is the
beneficial owner, directly or indirectly, of thirty percent (30%) or more of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the Successor Entity, except to the
extent that such ownership existed prior to the Business Combination; and (3)
the individuals who were members of the Incumbent Board (excluding, for the
avoidance of doubt, any person who would not be considered a member of the
Incumbent Board pursuant to Section 1.3(b) above) immediately prior to the
execution of the initial agreement, or to the action of the Board, providing for
such Business Combination constitute at least a majority of the members of the
board of directors of the Successor Entity; or


(d)            Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


2

--------------------------------------------------------------------------------

1.4            “Change in Control Period” means the two year period beginning
the day a Change in Control occurs.


1.5            “Effective Date” means September 26, 2018, the Expiration Date
(as defined) of the Employment Agreement.


1.6            “Employment Agreement” means the Employment Agreement between you
and the Company of even date herewith.


1.7            “Good Reason” shall mean if you resign from your employment with
the Company in connection with one or more of the following events:  (i) a
reduction of 5% or more of your base salary; (ii) a reduction of 5 percentage
points or more of your annual target bonus opportunity (expressed as a
percentage of base salary); (iii) a material adverse change in the aggregate
level of other employee benefits to which you were entitled prior to the change
(other than those changes precipitated by a material change in applicable law,
including the Patient Protection and Affordable Care Act), (iv) a material
change in your duties and responsibilities for the Company (without your
consent) from those duties and responsibilities for the Company in effect prior
to such change, which change results in the assignment of duties and
responsibilities inferior to your duties and responsibilities prior to such
change, or (v) a requirement by the Company that you relocate to a location that
is greater than 50 miles from the location of the office in which you primarily
perform your duties of employment at the time of such relocation (collectively,
a “Good Reason Event”). You must provide written notice of your resignation for
Good Reason to the Company within 45 days of the occurrence of any Good Reason
Event in order for your resignation for Good Reason to be effective hereunder.
 Upon receipt of such notice, the Company shall have 30 days (the “Cure Period”)
to rectify the Good Reason Event.  If the Company fails to rectify the Good
Reason Event prior to the expiration of the Cure Period, then you may terminate
employment within 10 days following the expiration of the Cure Period (the “Good
Reason Termination Period”) and receive the benefits provided under this
Agreement.  If you do not terminate employment during the Good Reason
Termination Period, then you will be deemed to have waived your right to receive
benefits under this Agreement regarding such Good Reason Event.


1.8            “Pre-Change in Control Qualifying Termination” shall mean a
termination of your employment (i) by the Company without Cause, or (ii) by you
for Good Reason; provided, however, a Pre-Change in Control Qualifying
Termination shall not have occurred in the event (x) you separate from service
with the Company as a result of occupational or non-occupational sickness or
injury, (y) you temporarily separate from service with the Company due to fire,
storm damage, act(s) of God or a temporary reduction-in-force of sixty (60) days
or less (within any twelve (12) month look back period) or (z) you separate from
service with the Company during a Change in Control Period.


1.9            “Severance Benefits” shall have the meaning set forth in either
Section 2.2 or 3, whichever is applicable.


1.10        “Severance Delay Period” means the period beginning on the
Termination Date (as defined in Section 2 hereof) and ending on the thirtieth
(30th) day thereafter.


3

--------------------------------------------------------------------------------

1.11         “Term” shall mean the period of time beginning on the Effective
Date and ending on the second anniversary of the Effective Date.  The Term may
be extended by the mutual agreement of the parties, and shall be extended upon a
Change in Control to the end of the Change in Control Period.


2.                   TERMINATION OF EMPLOYMENT; SEVERANCE.  Your immediate
supervisor or the Company’s Board of Directors may terminate your employment,
with or without cause, at any time by giving you written notice of your
termination, and such termination of employment shall be effective on the date
specified in the notice. The effective date of your termination of employment
(the “Termination Date”) shall be the last day of your employment with the
Company, as specified in a notice by you, or if you are terminated by the
Company, the date that is specified by the Company in its notice to you.


2.1            Termination by the Company for Cause or Voluntary Quit.  If you
are terminated for Cause, or if you voluntarily quit your employment without
Good Reason, the Company shall have no further obligation to you, other than for
Accrued Obligations, and your participation in all of the Company’s benefit
plans and programs shall cease as of the Termination Date.  In the event of a
termination described in this Section 2.1, you shall not be entitled to receive
severance benefits described in Section 2.2 or Section 3.


2.2            Pre-Change in Control Qualifying Termination. If your Termination
Date occurs during the Term and such termination is due to a Pre-Change in
Control Qualifying Termination, in addition to your Accrued Obligations, you
shall be entitled to receive severance pay (the “Severance Benefits”) (a) equal
to the amount determined in accordance with Exhibit A attached hereto, and (b)
payable in regular installments, in accordance with the Company’s normal payroll
policies then in effect for the period set forth in Exhibit A (the “Severance
Period”), which payments will commence with the first payroll period occurring
after the expiration of the Severance Delay Period (the “Initial Payment”) and
shall continue for the remainder of the Severance Period.  The Initial Payment
shall include payment for any payroll periods which occur during the Severance
Delay Period.


All employee benefits and benefit accruals will cease as of the Termination
Date.  However, medical insurance benefits may be continued to the extent
required by federal law.  You may have other benefit conversion or withdrawal
rights arising under any Company sponsored retirement or welfare benefit plan as
a result of your separation from service.  Settlement of reimbursable expenses
under the terms of the Company’s expense reimbursement, travel and/or
entertainment policies shall occur within twenty-one (21) days from your
Termination Date.


2.3            Involuntary Termination Without Cause During a Change in Control
Period.  If a Change in Control occurs during the Term and your employment with
the Company is terminated by the Company without Cause, or by you for Good
Reason, during a Change in Control Period, you shall be entitled to receive
Severance Benefits pursuant to Section 3. A termination within 90 days prior to
a Change in Control which occurs solely in order to make you ineligible for the
benefits of Section 3 of this Agreement shall be considered a termination
without Cause during a Change in Control Period (and not as a Pre-Change in
Control Qualifying Termination).


4

--------------------------------------------------------------------------------

3.                   CHANGE IN CONTROL SEVERANCE BENEFITS.  If your employment
with the Company is terminated as described in Section 2.3, in addition to the
Accrued Obligations, you shall be entitled to the benefits specified in
subsections 3.1 and 3.2 (the “Severance Benefits”) for the period of time set
forth in the applicable section.


3.1            Salary Payment or Continuance.  Following the expiration of the
Severance Delay Period, you will be paid an amount (a) equal to the amount
determined in accordance with Exhibit B attached hereto, and (b) payable on the
terms as set forth in such Exhibit B; provided, however, if the Change in
Control triggering Severance Benefits pursuant to this Section 3.1 does not
constitute a “change in the ownership of the Company,” a “change in the
effective control of the Company,” or a “change in the ownership of a
substantial portion of the assets of the Company” as such terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations, the portion of the Severance
Benefits described in this Section 3.1 that constitute deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) shall be paid to the Executive in installments over the same period as
described in Section 2.2.


3.2            Continuation of Benefits.  Effective as of the Termination Date,
you will cease all health benefit coverage and other benefit coverage provided
by the Company.  Notwithstanding the foregoing, you may be entitled to elect
continuing medical, prescription and dental coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  In the event that you
choose continuation of such coverage under COBRA, you shall continue to receive
the medical, prescription and dental benefits at the levels you would have been
entitled to receive had you remained in employment following the Termination
Date (including any changes in benefits or costs that are implemented by the
Company with respect to similarly-situated employees who are continuing in their
employment), pursuant to COBRA, and the Company will reimburse to you the full
COBRA premium amount following the Termination Date for the period of time set
forth in Exhibit B (the “COBRA Continuation Period”), so long as you remain
eligible to continue such coverage under COBRA. The costs of Company’s portion
of any premiums due under this 3.2 shall be included in your gross income to the
extent the provision of such benefits would be deemed to be discriminatory under
Code Section 105(h).  For the avoidance of doubt, the parties mutually agree
that the period during which the Company pays any premiums under this Section
3.2 shall run concurrently with the applicable COBRA continuation period without
any extension and you shall be solely responsible for the full cost of any heath
premiums for the continuation of COBRA coverage which may extend past this
period, if any.  Notwithstanding the foregoing, if you become reemployed with
another employer and receive medical, prescription or dental benefits under
another employer-provided plan, this COBRA premium subsidy benefit shall cease
regarding such applicable coverage.  You agree that you will notify the Company
within seven days of your obtaining employment that will provide you any such
benefits.


5

--------------------------------------------------------------------------------

4.                   EFFECT OF TERMINATION ON STOCK OPTIONS, RESTRICTED STOCK
AND CASH-BASED LONG-TERM INCENTIVE AWARDS. In the event of any termination of
your employment, all stock options, restricted stock or cash-based long-term
incentive awards (“Cash Awards”) that are vested prior to the Termination Date
shall be owned, exercisable or payable in accordance with their terms.  Any of
your stock options, restricted stock or Cash Awards that are not vested prior to
the Termination Date shall lapse and be void; provided, however, if your
employment with the Company is terminated as described in Section 2.3 above,
then, (i) if your option, restricted stock or Cash Award agreements provide for
immediate vesting in the event of a Change in Control, the terms of your option,
restricted stock or Cash Award agreement shall control, and the exercise, lapse
of restrictions or payment of such awards shall be made in accordance with the
terms of such agreements and (ii) if your option, restricted stock or Cash Award
agreement does not provide for immediate vesting in the event of a Change in
Control, then you shall receive, within 30 days after the Termination Date, the
sum of (X) a lump sum cash distribution equal to: the product of (a) the number
of shares of the Company’s (or Successor Entity’s) common stock that are subject
to options or restricted stock grants held by you that are not vested as of the
Termination Date, multiplied by (b) the difference of: (1) the closing price of
a share of the Company’s (or Successor Entity’s) common stock on the principal
trading market of such shares as reported by The Wall Street Journal as of the
day prior to the Termination Date (or, if the market is closed on that date, on
the last preceding date on which the market was open for trading; or, if the
stock of the Company or Successor Entity is not publicly traded as of such date,
the fair market value of such stock, as determined by the Board of the Company
or the Successor Entity in good faith), minus (2) the applicable exercise prices
of those non-vested shares (which exercise price for restricted stock is zero
for purposes of this calculation), and (Y) a lump sum distribution in an amount
equal to the target amount (as determined pursuant to the terms of the
applicable Cash Award agreement), or the actual amount earned under the Cash
Award Agreement if the applicable performance period for such award has ended,
of your unvested and outstanding Cash Awards.  For the avoidance of doubt, for
the purposes of determining the vesting of your awards covered by this Section
4, if a transaction occurs that would not meet the definition of a Change in
Control provided for in the Cracker Barrel Old Country Store, Inc. 2002 Omnibus
Incentive Compensation Plan, Cracker Barrel Old Country Store, Inc. Amended and
Restated Stock Option Plan, the Cracker Barrel Old Country Store, Inc. 2010
Omnibus Stock and Incentive Plan (collectively, the “CBRL Equity Plans”) or any
awards agreements issued thereunder, but would meet the definition of a Change
in Control under Section 1.3 of this Agreement, then the provisions of this
Section 4 shall control the vesting and payment of such awards. For purposes of
the CBRL Equity Plans, this Section 4 shall be construed as an Award Notice, or
an amendment thereto, governing the applicable Awards (each as defined in the
CBRL Equity Plans) and to the Option agreements granted under the Amended and
Restated Stock Option Plan (as defined therein) to the extent necessary to carry
out the intent of this Agreement.


5.                  CONDITIONS FOR RECEIVING SEVERANCE BENEFITS.  In
consideration for the Severance Benefits offered to you pursuant to Section
2.2(a) and Section 3, you hereby agree, or shall agree in writing prior to the
payment of any Severance Benefits on forms prescribed by the Company, to the
following conditions:


(a)            Strict non-disclosure of Company marketing, financial, strategic
planning, proprietary or other information which is not generally known to the
public:  You recognize and acknowledge that, as a result of your employment by
the Company, you have or will become familiar with and acquire knowledge of
confidential information and certain trade secrets that are valuable, special,
and unique assets of the Company.  You agree that all that confidential
information and trade secrets are the property of the Company.  Therefore, you
agree that, for and during your employment with the Company and continuing
following the termination of your employment for any reason, all confidential
information and trade secrets shall be considered to be proprietary to the
Company and kept as the private records of the Company and will not be divulged
to any firm, individual, or institution, or used to the detriment of the
Company.  The parties agree that nothing in this Section 5 shall be construed as
prohibiting the Company from pursuing any remedies available to it for any
breach or threatened breach of this Section 5, including, without limitation,
the recovery of damages from you or any person or entity acting in concert with
you;


6

--------------------------------------------------------------------------------

(b)            Return to the Company of all Company property in good condition
and repair (normal wear and tear excepted) including but not limited to keys,
security cards and fobs, credit cards, furniture, equipment, automobiles,
computer hardware and software, telephone equipment, and all documents, manuals,
plans, equipment, training materials, business papers, personnel files, computer
files or copies of the same relating to Company business which are in the
Employee’s possession;


(c)            An unconditional release from all charges, complaints and claims,
including attorney fees, based on employment with the Company, or the
termination of that employment by executing the General Release substantially in
form and substance as set forth in Exhibit C attached hereto; provided that the
General Release shall have become effective, you shall not have revoked such
release and all applicable revocation periods with respect to such release shall
have expired prior to the expiration of the Severance Delay Period;


(d)            Resignation from job position and membership in any Company
board, committee or task force;


(e)            Strict compliance with the terms of any
Noncompete/Nonsolicitation attached hereto as Exhibit D;


In the event the conditions set forth in subsections (a) to (e) above are not
met (including the expiration of any applicable revocation periods) by the end
of the Severance Delay Period, or have been breached at any time, you shall
forfeit all rights to any Severance Benefits hereunder and the Company shall be
under no obligation to make any payments to you pursuant to this Agreement.  You
understand and agree that the right to obtain the Severance Benefits subject to
compliance with this section is adequate consideration for the release of claims
set forth in Section 5(c) and that such release will continue in full force and
effect even though you do not receive Severance Benefits as a result of your
failure to comply with this Section 5.  The provisions of this Section 5 shall
survive any termination of this Agreement or your employment with the Company.


For clarity, the Noncompete/Nonsolicitation associated herewith is separate and
apart from, and in addition to, the Business Protection Provisions as contained
in Section 13 of the Employment Agreement applicable following the termination
of the Employment Agreement, provided that during any period in which the
covenants of the Noncompete/Nonsolicitation hereto and the Business Protection
Provisions of the Employment Agreement would otherwise both apply, the Business
Protection Provisions of the Employment Agreement should control.  By way of
example, if your employment terminates at the end of month ten following the
Effective Date, and you are entitled to and elect to receive the applicable
Severance Benefits hereunder, you would (1) be subject to this Section 5 and (2)
continue to be subject to the Business Protection Provisions under the
Employment Agreement for eight additional months and thereafter be subject to
the provisions of Exhibit D for an additional ten months (e.g., so that the
restrictive covenants extended for a full 18 month period).


7

--------------------------------------------------------------------------------

6.                   GENERAL PROVISIONS.


6.1            Other Plans.  Nothing in this Agreement shall affect your rights
during your employment to receive increases in compensation, responsibilities or
duties or to participate in and receive benefits from any pension plan, benefit
plan or profit sharing plans except plans which specifically address benefits of
the type addressed in Sections 3 and 4 of this Agreement.


6.2            Death During Severance Period. If you die during the Severance
Period, any Benefits remaining to be paid to you shall be paid to the
beneficiary designated by you to receive those Benefits (or in the absence of
designation, to your surviving spouse or next of kin).


6.3            Notices. Any notices to be given under this Agreement may be
effected by personal delivery in writing or by mail, registered or certified,
postage prepaid with return receipt requested.  Mailed notices shall be
addressed to the parties at the addresses appearing on the first page of this
Agreement (to the attention of the Secretary in the case of notices to the
Company), but each party may change the delivery address by written notice in
accordance with this Section 6.3.  Notices delivered personally shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of the second day following deposit in the United States Mail.


6.4            Entire Agreement. This Agreement supersedes all previous oral or
written agreements, understandings or arrangements between the Company and you
regarding a termination of your employment with the Company or a change in your
status, scope or authority and the salary, benefits or other compensation that
you receive from the Company as a result of the termination of your employment
with the Company (the “Subject Matter”), all of which are wholly terminated and
canceled.  This Agreement contains all of the covenants and agreements between
the parties with respect to the Subject Matter. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made with respect to the Subject Matter by any
party, or anyone acting on behalf of any party, which are not embodied in this
Agreement.  Any subsequent agreement relating to the Subject Matter or any
modification of this Agreement will be effective only if it is in writing signed
by the party against whom enforcement of the modification is sought and as is
consistent with Section 409A of the Code.  Notwithstanding the foregoing, the
parties specifically acknowledge that the provisions of Section 2.2(b), Article
10 (Change in Control), Article 11 (Cost of Enforcement), Article 12 (Publicity;
No Disparaging Statements), Article 13 (Business Protection Provisions), Article
14 (Return of Materials) and Article 15 (General Provisions) of the Employment
Agreement shall survive the expiration of the Term of the Employment Agreement
as provided therein and control those matters to the extent applicable and as
set forth in Article 5 herein.


6.5            Partial Invalidity. If any provision in this Agreement is held by
a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.


6.6            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee (without giving effect to
any conflict of law principles that would require the application of any other
laws), and it shall be enforced or challenged only in the courts of the State of
Tennessee.


8

--------------------------------------------------------------------------------

6.7            Waiver of Jury Trial.  The Company and you expressly waive any
right to a trial by jury in any action or proceeding to enforce or defend any
rights under this Agreement, and agree that any such action or proceeding shall
be tried before a court and not a jury. You irrevocably waive, to the fullest
extent permitted by law, any objection that you may have now or hereafter to the
specified venue of any such action or proceeding and any claim that any such
action or proceeding has been brought in an inconvenient forum.


6.8            Miscellaneous. Failure or delay of either party to insist upon
compliance with any provision of this Agreement will not operate as and is not
to be construed to be a waiver or amendment of the provision or the right of the
aggrieved party to insist upon compliance with the provision or to take remedial
steps to recover damages or other relief for noncompliance.  Any express waiver
of any provision of this Agreement will not operate, and is not to be construed,
as a waiver of any subsequent breach, irrespective of whether occurring under
similar or dissimilar circumstances. You may not assign any of your rights under
this Agreement.  The rights and obligations of the Company under this Agreement
shall benefit and bind the successors and assigns of the Company.  The Company
agrees that if it assigns this Agreement to any successor company, it will
ensure that its terms are continued.
 
6.9            Section 280G of the Code.
 
(a)            Notwithstanding any other provision to the contrary, if any
payments or benefits that you would receive from the Company pursuant to this
Agreement or otherwise (collectively, the “Payments”) would, either separately
or in the aggregate, (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be equal to the Reduced Amount (defined below). The “Reduced
Amount” will be either (1) the entire amount of the Payments, or (2) an amount
equal to the largest portion of the Payments that would result in no portion of
any of the Payments (after reduction) being subject to the Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in your  receipt, on an after-tax basis, of the greatest amount of the Payments.
 If a reduction in the Payments is to be made so that the amount of the Payments
equals the Reduced Amount, the Payments will be paid only to the extent
permitted under the Reduced Amount alternative; provided, that in the event the
Reduced Amount is paid, the cash payments set forth in Section 3.1 shall be
reduced as required by the operation of this Section 6.9.
 
(b)            The Company shall engage the accounting firm engaged by the
Company for general audit purposes at least 20 business days prior to the
effective date of the Change in Control to perform any calculation necessary to
determine the amount, if any, payable to you pursuant to Section 3.1, as limited
by this Section 6.9.  If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group that will
control the Company following the Change in Control, the Company may appoint a
nationally recognized accounting firm other than the accounting firm engaged by
the Company for general audit purposes to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.


9

--------------------------------------------------------------------------------

(c)            The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you within 20 days after the date on which such accounting
firm has been engaged to make such determinations or within such other time
period as agreed to by the Company and you.  Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and you.
 
(d)            Notwithstanding the foregoing, in determining the reduction, if
any, that shall occur as a result of this Section 6.9, the amounts payable or
benefits to be provided to you shall be reduced such that the economic loss to
you as a result of the Excise Tax elimination is minimized.  In applying this
principle, the reduction shall first be made to the cash payments described in
Section 2.2(a) or Section 3.1, as applicable, first, and otherwise in a manner
consistent with the requirements of Section 409A of the Code, and where more
than one economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.
 
6.10        Section 409A of the Code.
 
(a)            Notwithstanding the other provisions hereof, this Agreement is
intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code.  Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with Section 409A of the Code and regulations thereunder.  If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed.  Except to the extent permitted under Section
409A of the Code, in no event may you, directly or indirectly, designate the
calendar year of any payment under this Agreement.  Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.
 
(b)            Notwithstanding any provision to the contrary in this Agreement,
if on the date of your termination of employment, you are a “specified employee”
(as such term is defined in Section 409A(a)(2)(B)(i) of the Code and its
corresponding regulations) as determined by the Board (or its delegate) in
accordance with its “specified employee” determination policy, then all
severance benefits payable to you under this Agreement that constitute deferred
compensation subject to the requirements of Section 409A of the Code that are
payable to you within the six (6) month period following your separation from
service shall be postponed for a period of six (6) months following your
“separation from service” with the Company (or any successor thereto).  Any
payments delayed pursuant to this Section 6.10(c) will be made in a lump sum on
the Company’s first regularly scheduled payroll date that follows such six (6)
month period or, if earlier, the date of your death, and any remaining payments
required to be made under this Agreement will be paid upon the schedule
otherwise applicable to such payments under this Agreement.


10

--------------------------------------------------------------------------------

(c)            Notwithstanding any other provision to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of “deferred
compensation” (as such term is defined in Section 409A of the Code and the
Treasury Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from the
Company within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Agreement, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”
 
(d)            Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A of the Code and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.
 
(e)            To the extent that any reimbursement, fringe benefit or other
similar plan or arrangement in which you participate during the term of your
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (1) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid); (2) subject to any shorter time periods provided herein or the applicable
plans or arrangements, any reimbursement or payment of an expense under such
plan or arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (3) any such
reimbursement or payment may not be subject to liquidation or exchange for
another benefit, all in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations.
 
(f)            For the avoidance of doubt, any payment due under this Agreement
within a period following your termination of employment or other event, shall
be made on a date during such period as determined by the Company in its sole
discretion.
 
(g)            By accepting this agreement, you hereby agree and acknowledges
that the Company makes no representations with respect to the application of
Code Section 409A to any tax, economic, or legal consequences of any payments
payable to you hereunder and, by the acceptance of this Agreement, you agree to
accept the potential application of Code Section 409A to the tax and legal
consequences of payments payable to you hereunder.
11

--------------------------------------------------------------------------------

If all of the terms and conditions in this Agreement are agreed to by you,
please signify your agreement by executing the enclosed duplicate of this letter
and returning it to us. At the date of your return, this letter shall constitute
a fully enforceable Agreement between us.


CRACKER BARREL OLD COUNTRY STORE, INC.
 
 
 
 
By:
Michael J. Zylstra
 
 
Title:
Vice President, General Counsel and Corporate Secretary
 

 
The foregoing is fully agreed to and accepted by:


Company Employee’s Signature:
/s/ Sandra B. Cochran
 

 
Please Print or Type Name:
Sandra B. Cochran
 

 
Please Print or Type Title:
President and Chief Executive Officer
 



12

--------------------------------------------------------------------------------

Exhibit A


Section 2.2 Severance Benefits


Position
Severance Benefit
 
 
Chief Executive Officer
18 months base salary




--------------------------------------------------------------------------------

Exhibit B


Section 3 Severance Benefits


Section 3.1 Amount and Term:  The amount of the Severance Benefits shall be
determined in accordance with your position with the Company immediately before
the Date of Termination (exclusive of any Company action constituting Good
Reason as follows:


(a)            CEO - an amount equal to the product of 3.00 times the sum of the
following amounts: (1) the average of your annual base salary for the three (3)
years immediately preceding the Termination Date, and (2) the average of any
bonus payments for the three (3) years immediately preceding the Termination
Date.  This payment shall be made in cash in a single lump sum immediately
following the expiration of the Severance Delay Period.


Section 3.2 Term:  Except as otherwise provided in Section 3.2, the Company’s
obligation to reimburse premium during the COBRA Continuation Period shall begin
as of the Termination Date and end 18 months following the Termination Date.  If
at this time you are not eligible to receive healthcare coverage from another
employer, the Company will continue to reimburse you an amount equal to the
monthly COBRA premium for up to an additional 6 months (or, if earlier, the time
at which you become eligible to receive such healthcare coverage from another
employer).



--------------------------------------------------------------------------------

Exhibit C


GENERAL RELEASE
I, ___________________, in  consideration of and subject to the performance by
Cracker Barrel Old Country Store, Inc. (together with each of its Subsidiaries,
the “Company”), of its obligations under the Change in Control and Severance
Agreement, dated as of September 26, 2013 (the “Agreement”), do hereby release
and forever discharge as of the date hereof the Company and its affiliates and
all present and former directors, officers, agents, representatives, employees,
successors and assigns of the Company and its affiliates and the Company’s
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided below.



1. I understand that any payments or benefits paid (or the right to obtain such
payments or benefits granted to me subject to compliance with Section 5) under
Section 2 or 3 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 2 or Section 3 of the Agreement unless I
execute this General Release and do not revoke this General Release within the
time period permitted hereafter or breach this General Release.  Such payments
and benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.  I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.




2. Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross‑claims, counter‑claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; the Genetic Information
Nondiscrimination Act of 2008;  any applicable Executive Order Programs; the
Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement.  I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

5. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

6. I agree that if I violate this General Release by suing the Company or the
other Released Parties for any claim that does not arise under the Age
Discrimination in Employment Act, I will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
attorneys’ fees, and return all payments received by me pursuant to the
Agreement.

--------------------------------------------------------------------------------

7. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.  Notwithstanding anything
herein to the contrary, each of the parties (and each affiliate and person
acting on behalf of any such party) agree that each party (and each employee,
representative, and other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
this transaction contemplated in the Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
 This authorization is not intended to permit disclosure of any other
information including (without limitation) (i) any portion of any materials to
the extent not related to the tax treatment or tax structure of this
transaction, (ii) the identities of participants or potential participants in
the Agreement, (iii) any financial information (except to the extent such
information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.

 

8. Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or governmental entity.

 

9. I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party.

 

10. I agree not to disparage the Company, its past and present investors,
officers, directors or employees or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential in accordance with the terms of the
Agreement unless a prior written release from the Company is obtained.  I
further agree that as of the date hereof, I have returned to the Company any and
all property, tangible or intangible, relating to its business, which I
possessed or had control over at any time (including, but not limited to,
Company‑provided credit cards, building or office access cards, keys, computer
equipment, manuals, files, documents, records, software, customer data base and
other data) and that I shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data.  Nothing in this Agreement
will prohibit the making of any truthful statements made by any Person in
response to a lawful subpoena or legal proceeding or to enforce such Person’s
rights under this Agreement, or any other agreement between you, the Company,
and its Subsidiaries.

 

11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect (i) any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof, (ii) any rights or obligations
under applicable law which cannot be waived or released pursuant to an
agreement, (iii) any rights to payments or benefits under Section 2 or Section 3
of the Agreement, (iv) my rights of indemnification and directors and officers
insurance coverage to which I may be entitled solely with regards to my service
as an officer or director of the Company; (v) my rights with regard to accrued
benefits under any employee benefit plan, policy or arrangement maintained by
the Company or under COBRA; and (vi) my rights as a stockholder or other
equityholder of the Company and/or its affiliates.

--------------------------------------------------------------------------------

12. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:



(a) I HAVE READ IT CAREFULLY;




(b) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;




(c) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;




(d) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;




(e) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON TO CONSIDER IT;




(f) THE CHANGES TO THE AGREEMENT SINCE EITHER ARE NOT MATERIAL OR WERE MADE AT
MY REQUEST.

(g) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;




(h) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

--------------------------------------------------------------------------------

(i) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.



DATE:
 
 
 
 
 
 
 
Name:
 
 
 
(Print)

 

 
ACCEPTED:
   
CRACKER BARREL OLD COUNTRY STORE, INC.
 
By:
 
 
 
 
Title:
 
 
 
 
Date:
 
 






--------------------------------------------------------------------------------

Exhibit D
Noncompete/Nonsolicitation.


(a)            In further consideration of the benefits to you hereunder you
agree that, during your employment with the Company and its Subsidiaries and for
eighteen months thereafter in the event that you are receiving severance
benefits pursuant to Exhibit A or Exhibit B of this Agreement or have been
terminated for Cause as defined by Paragraph 1.2, you shall not directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, be employed in an executive, managerial or administrative
capacity by, or in any manner engage in, any business within the United States
that is engaging in the multi-unit restaurant business that offers full service
family or casual dining, including, but not limited to,  Biglari Holdings, Inc.
(Steak n Shake and Western Sizzlin), Bob Evans Farms, Brinker International
(Chili’s, Maggiano’s, Romano’s Macaroni Grill),  Darden Restaurants, Inc. (Red
Lobster, Olive Garden, Longhorn Steakhouse, The Capital Grille, Bahama Breeze,
Seasons 52), Denny’s, DineEquity, Inc. (IHOP, Applebee’s), First Watch, Huddle
House, O’Charley’s, Perkins, Ruby Tuesday, Shoney’s, and Waffle House, or any
other businesses that are competitive with any of the businesses engaged in by
the Company or its Subsidiaries during the last twelve months of your employment
with the Company and its Subsidiaries or, as of the date of termination of such
employment, are contemplated to exist during the eighteen-month period following
the date of the termination of your employment (collectively, the “Restricted
Business”).  You acknowledge that during the course of your employment with the
Company and its Subsidiaries,  as a result of your senior executive position
within the Company, you have and will become familiar with the Company’s and its
Subsidiaries’ business strategies, trade secrets, personnel and with other
Confidential Information concerning the Company and its Subsidiaries at the very
highest level and that your services have been and shall continue to be of
special, unique, and extraordinary value to the Company and its Subsidiaries.
Nothing herein shall prohibit you from (i) being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation that is publicly
traded, so long as you have no active participation in the business of such
corporation; or (ii) becoming employed, engaged, associated or otherwise
participating with a separately managed division or subsidiary of a competitive
business that does not engage in the Restricted Business (provided that your
services are provided only to such division or subsidiary); or (iii) accepting
employment with any federal or state government or governmental subdivision or
agency.


(b)            During your employment with the Company and its Subsidiaries and
for eighteen months thereafter, you agree that, you shall not directly or
indirectly through another Person (i) induce or attempt to induce any employee
of the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof; (ii) hire any Person who was an
employee of the Company or any Subsidiary, at any time during the twelve-month
period immediately following the termination of your employment with the
Company; or (iii) induce or attempt to induce any member, provider, payor or
other business relation of the Company or any Subsidiary to cease or materially
reduce doing business with the Company or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its Subsidiaries). Notwithstanding the foregoing,
nothing in this Agreement shall prohibit you from employing an individual (i)
with the consent of the Company or (ii) who responds to general solicitations in
publications or on websites, or through the use of search firms, so long as such
general solicitations or search firm activities are not targeted specifically at
an employee (or former employee, as described above) of the Company or any of
its Subsidiaries.

--------------------------------------------------------------------------------

(c)            If you breach any of these Noncompete/Nonsolicitation covenants,
you  agree that the Company shall have the right to enforce such covenants by
way of a temporary restraining order and/or a preliminary and/or permanent
injunction by any court having jurisdiction, without the posting of any bond or
security by the Company and that should the Company commence an action for
injunctive relief, the Company shall also have the right in the same proceeding
to seek and obtain money damages caused by the breach.


(d)            If any of the provisions of the above Noncompete/Nonsolicitation
covenants above is construed to be invalid or unenforceable in any respect, you
agree that the same may be modified as the court may direct in order to make
such provision reasonable and enforceable, and such modification of the
provision shall not affect the remainder of the provisions of the covenants, and
such provision will be given the maximum possible effect and the modified
agreement will be fully enforceable.


(e)            In the event you breach any of these Noncompete/Nonsolicitation
covenants, you agree that the Noncompete Period shall be extended by the amount
of time in which you are in breach of the covenants.
 
(f)            You agree that should you breach any of the covenants contained
herein, you will pay all costs and expenses, including reasonable attorneys'
fees, which may arise or accrue from any action to enforce the terms and
obligations hereunder pursued by the Company, whether such remedy is pursued by
a legal action or whether such costs and expenses are incurred with or without
suit or before or after judgment.
 
DATE:
 
 
 
 
 
 
 
Name:
 
 
 
(Print)

 
 

--------------------------------------------------------------------------------